NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
CASITAS MUNICIPAL WATER DISTRICT,
Plo:intiff-Appellant,
V.
UNITED STATES,
Defendcmt-Appellee.
2012-5()33
Appeal from the United States Court of Federal
Claims in case n0. O5~CV-168, Seni0r Judge John P.
Wiese.
ON MOTION
ORDER
The United States moves for a 55-day extension of
time, until l\/lay 30, 2012, to file its response brief. Casitas
Munioipal Water District moves for a 30-day extension of
time, until July 13, 2012, to file its reply brief.
Upon consideration thereof,
lT lS ORDERED THATZ

CASlTAS MUNlCIPAL WATER DlST V. US
The motions are granted.
APR 03 2012
Date
cc: R0ger J. Marzulla, Esq.
Katherine J. Bart0n, Esq.
Roderick E. Walston, Esq.
J. David Breemer, Esq.
Jennifer L. Spaletta, Esq.
2
FOR THE COUR'I‘
fs/ J an Horb a1y
J an H0rbaly
Clerk
FlLED
U.S. COUF\T 0F APPEALS FOR
THE FEDERAL C|HCUlT
319 t APR 03 2012
~ JAN HOBBAL\‘
CLEHK